               Case 1:19-cv-05284-RA Document 26 Filed 12/14/20 Page 1 of 1


                                                                     USDC-S.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 NATALIA JUSCINSKA,                                                  DATE FILED: 12/14/2020

                              Plaintiff,

                         v.                                            19-CV-5284 (RA)

                                                                             ORDER
 MESON SEVILLA, LTD. AND 344
 WESTSIDE PROPERTIES, LLC,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Plaintiff’s letter of December 10. See Dkt. 25. As directed by the Court,

Plaintiff has now mailed a set of papers to Defendants at the 46th Street address. See Dkt. 24. Defendants

will be given a final opportunity to appear by January 15, 2021, at which point the Court may entertain

a motion to vacate the default judgment if there is a good faith basis to make such a motion. If Defendants

have still not appeared by that date, the Court will proceed to address the pending motion for attorneys’

fees.

         Plaintiff is directed to serve a copy of this order on Defendants, including to the 46th Street

address, and to file proof of such service on the docket.

SO ORDERED.

Dated:      December 14, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                          1
